DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 21-27, 29, 31-34, and 37-41 are pending in this application.  Claims 1-20, 28, 30, 35, and 36 have been cancelled.  Claims 21-27, 29, 31-34, and 37-41 are rejected in this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-27, 29, 31-34, and 37-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abelyan et al (US 2010/0112171), Schiffman et al (Brain Research Bulletin, 1995, Vol. 38, No 2, pp. 105-120), and Goto et al (Cienc Tecnologies Aliment vol 18 no. 1 Campinas Jan/Apr 1998) in view of Hazen (Food Product Design) and Sweet Combinations (Prepared Foods) for the reasons set forth in rejecting the claims in the last Office action.

Schiffman et al disclose the preparation of binary mixtures of rebaudioside A and stevioside at 3%, 5% and 7% sucrose equivalency corresponding to a ratio between stevioside and rebaudioside A of approximately 2.6:1 (see entire document, especially Tables 2-5).  Preparation of the mixtures comprises weighing corresponding amounts of rebaudioside A and stevioside and dissolving them in water (see Tables).
Goto et al disclose a consumable composition comprising rebaudioside A and stevioside (see entire document).  The addition of rebaudioside A to a solution of stevioside improves the sweet flavor profile compared to using stevioside alone. 
The claims differ as to the specifically claimed ppm.
Hazen discloses sweetener synergism for rebaudioside A (see entire document, especially page 7).
Prepared Foods discloses the well-known concept of sweetener synergism (see entire document).

Furthermore, replacing saccharose by any other of the sweeteners of claim 39 would be no more than obvious and well-within the skill of the ordinary worker in the sweetener art. 
It would have been obvious to a person of ordinary skill in the art, at the time the invention was made that synergism as taught by Hazen and Prepared Foods would be present and expected in any of Abelyan et al, Schiffman et al, and Goto et al because the concept of sweetener synergism is well-known and expected in the sweetener art.  In the absence of a showing to the contrary, the claimed amounts appear to be no more than optimization.   

Response to Arguments
Applicant's arguments filed April 5, 2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach that the claimed ratios and percents provide for unexpected results and that the prior art does not teach synergism when the amount of stevioside is greater than the amount of Rebaudioside A.
As set forth above, Abelyan et al, Schiffman et al, and Goto et al all teach the combination of stevioside and Rebaudioside A.  Abelyan et al (US 2010/0112171) teach a ratio of 2.6:1 stevioside to rebaudioside A (paragraph [0030]), a soy sauce example having a 1:1 ratio (Example 12), and the 
The prior art teaches the sweeteners in combination, the purity, and the concept of synergism. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant refers to Example 2 to provide a showing of unexpected results.  Example 2 is insufficient to overcome the rejection of the claims for the following reasons.
1)  The Example is not commensurate in scope with the claims.  Applicant claims a sweetener and a mixture.  Example 2 is directed to the mixture.  Example 2 is specific for sucrose.
2)  Applicant broadly claims 250 ppm or less.  The Example is specific for 30 ppm stevioside/rebaudioside with no recognition of the upper range.
3) There is no recognition of purity.
 
It is repeated that in the absence of a showing of unexpected results, the claimed amounts appear to be no more than optimization.   
Applicants are requested to note that merely modifying the concentration is not a patentable modification absent of a showing of criticality. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955) and below for 
A. Optimization Within Prior Art Conditions or Through Routine Experimentation 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
May 20, 2021